EDMONDS, J.
The question presented in this proceeding to review an award of the Industrial Accident Commission is the same as that in R. E. Spriggs, Inc. v. Industrial Acc. Com., ante, p. 785 [269 P.2d 876].
Doyle Wyatt, a farm laborer in the employ of Norman Potter, doing business as Potter Nursery, sustained a compensable injury as a result of the assertedly negligent operation of an automobile by a third party. Wyatt settled his claim for damages against the third party for $1,000. Of that amount, $215.93 was paid to the employer’s insurer in satisfaction of a lien for previous compensation expenditures. Wyatt’s attorney received $357.50 for attorney’s fees. The Industrial Accident Commission deducted from the credit allowed the employer’s insurer the amount paid by Wyatt as an attorney’s fee, allowing only $426.57 plus a credit of $112.64 for prior disability payments.
For the reasons stated in the Spriggs case, that portion of the award crediting Industrial Indemnity Company with only $539.21 is annulled, with directions to the commission to increase the amount to $896.71; in all other respects, the award is affirmed.
Shenk, J., Traynor, J., Schauer, J., Spence, J., and Bray, J. pro tem.,* concurred.

 Assigned by Chairman of Judicial Council.